Order, dated May 6,1960, denying defendant’s motion to open her default in answering the complaint, unanimously reversed, on the law, on the facts, and in the exercise of discretion, and the motion granted on condition that defendant-appellant within 20 days of the service of the order herein, with notice of entry thereof, pay the full costs and disbursements of the action to date, together with the costs and disbursements of this appeal, and together with a copy of her proposed answer, and on the further condition that defendant-appellant obtain the appearance or written consent to appearance of the codefendant John T. Carroll, and, otherwise, the order is affirmed, with costs to plaintiff-respondent. Defendant-appellant’s neglect is not so grave, nor was it of such persistence, as to justify preclusion absolutely of her right to defend the action. Settle order. Concur- — Botein, P. J., Breitel, McNally and Stevens, JJ.